Citation Nr: 1614126	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-05 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to an increased initial rating in excess of 20 percent for bilateral hearing loss, effective June 23, 2008.

4.  Entitlement to an increased initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), effective March 12, 2010.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 and May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral hearing loss and assigned a 20 percent rating, effective June 23, 2008, and service connection for PTSD and assigned a 30 percent rating, effective March 12, 2010.  In that same decision, the RO denied service connection for a right hip disability and service connection for a left shoulder disability.

In a subsequent July 2013 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective March 12, 2010.

The Board has also included the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is in the Veteran's file. 

In a March 2015 correspondence, the Veteran noted that he had injured his left leg while in service.  Additionally, at the Veteran's February 2016 Board hearing , the Veteran and his representative raised the issue of service connection for a left hip disability.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The issues of entitlement to service connection for a left shoulder disability, entitlement to an increased initial rating in excess of 20 percent for bilateral hearing loss, entitlement to an increased initial rating in excess of 70 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a right hip disability that is etiologically related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in January 2015.  The examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 
The Veteran's service treatment records are silent for treatment or complaints for a right hip disability.

The Veteran was afforded a VA hip examination in January 2015.  The Veteran reported experiencing pain in his left hip.  He noted that that he had undergone a total left hip replacement in November 2014. 

The examiner noted that a February 2010 x-ray image was normal for the Veteran's right hip.  No osseous or articular abnormality were found at that time.  The examiner noted that the Veteran's left hip total replacement limited the Veteran's range of motion for his right hip.  

The Veteran was diagnosed with right total hip replacement.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that any issue in 1970 was not transparent.   He noted that the Veteran's fall from standing on a helicopter in service "did not cause the Veteran's normal imaging of 2010."

At the Veteran's February 2016 Board hearing, he indicated that he did not have a right hip injury.  He reported that his right hip had suffered the same trauma as his left hip while in service; however, his hip right was not an issue.  He noted that he had informed the VA examiner that his right hip was not hurting him.  

Having carefully reviewed the claims file, the Board determines that the preponderance of the evidence is against the claim for service connection for a right hip injury.  Although the January 2015 VA examiner noted that the Veteran had mild degenerative changes of the right hip, the Board notes that the Veteran reported at both his January 2015 VA examination and his February 2016 Board hearing that it was his left hip which was injured in service and had undergone the subsequent hip replacement.  

Further, the record contains no competent opinion linking a claimed right hip disability to the Veteran's active service.  The January 2015 VA examiner opined that the Veteran's right hip disability was not related to his active service.  There are no medical opinions to the contrary.

Read as a whole, the evidence does not show that a current right hip disability is related to his active service.  In addition, the Veteran has acknowledged that the filing of this claim was in error.  

As such, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for a right hip disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right hip disability is denied.


REMAND

The Board finds that additional development is needed for the claims in this case.

With regard to the Veteran's claim for service connection for a left shoulder disability, the Veteran reported at his August 2016 Board hearing that he had fallen off a helicopter during a rocket attack while in service.  He reported receiving post service injections in his shoulder by private doctors.  He also noted that he had undergone shoulder surgery.  He was in constant pain and could not use his left arm.  

Service treatment records are silent for complaints or treatment for a left shoulder injury.  

A post service private medical record dated in June 1999 shows that the Veteran complained of left shoulder pain.  X-rays revealed degenerative changes of the shoulder joint.  He was diagnosed with posttraumatic moderate degree of arthritis in his left shoulder.   

The Veteran underwent a VA examination in January 2015.  The Veteran was diagnosed with status post repair arthroscopic rotator cuff repair with severe osteoarthritis with rotator cuff tear.  The Veteran noted falling off a helicopter and experiencing "a lot" of discomfort over the years.  The Veteran's range of motion test showed abnormal or outside of the normal range results.  

The VA examiner noted that there were no active duty documents that commented on the Veteran's shoulder.  The examiner noted the Veteran's contention, but stated that "the record [also] states its contentions and both are discordant to the facts."  He found that the Veteran's current shoulder condition was not caused by or a result of active duty.

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., shoulder pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board finds that the January 2015 VA examiner's opinion is inadequate.  The examiner did not account for the Veteran's competent lay statements regarding onset of his shoulder disability and the presence of symptoms since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, a new VA examination is needed.

With regard to the Veteran's claim for an increased rating for bilateral hearing loss, the Veteran reported at his August 2016 Board hearing that his disability had gotten worse since his last VA audiological examination.  It was noted that an examination had been scheduled for January 2015; however, the VA examiner reported that a statement regarding the Veteran's current hearing sensitivity could not be made due to poor interest consistency.  The Veteran noted that his hearing had gotten worse since the last scheduled examination.  

The Board notes that prior to the scheduled January 2015 VA audiological examination, the last time the Veteran had been afforded a VA examination for his bilateral hearing loss disability was in April 2010.  Because there may have been changes in the Veterans condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995).

With regard to the Veteran's claim for an increased rating for PTSD, the Veteran reported at his August 2016 Board hearing that he did not sleep much and suffered from frequent dreams.  He noted that he had lost his wife, his children were somewhat distant, he did not associate with others and that he had horrible memory loss.  He also noted that his PTSD symptoms were preventing him for maintaining gainful employment.  He reported that the last time he was employed was "about a year ago."

The record raises the question as to the current severity of his service-connected PTSD.  As such, the issue must be remanded to afford him a new VA examination is necessary to determine the current severity of his PTSD, as well as his employability due to his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of Rice and the remand of the claim for a higher rating for PTSD, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed left shoulder disability.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

For any left shoulder disability diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service or is otherwise related to service. 

In rendering an opinion, the examiner should note the lay statements and post-service symptomatology and treatment.

A rationale for any opinion expressed must be provided.

2.  Schedule the Veteran for an audiology evaluation to determine the severity of his bilateral hearing loss.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

All indicated studies must be performed, and all findings reported in detail.  The examiner must specifically comment on the effects of the Veteran's hearing loss on his daily activities.  

A rationale for any opinion expressed must be provided.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable the Veteran's service-connected PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

The examiner should also specifically discuss the impact the Veteran's PTSD has on his ability to obtain and maintain substantially gainful employment without regard to age and non-service connected conditions, and with consideration of his education and vocational background. 

A rationale for any opinion expressed must be provided.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


